Citation Nr: 0502590	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
cardiovascular disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from May 1963 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

A hearing was held before the undersigned acting Veterans Law 
Judge in Waco, Texas in September 2004.

The matter of service connection for hypertension is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's service-connected adjustment disorder with 
mixed anxiety and depressed mood causes some of the veteran's 
atherosclerotic cardiovascular disease.


CONCLUSION OF LAW

An increase in atherosclerotic cardiovascular disease was 
proximately due to the veteran's service-connected adjustment 
disorder with mixed anxiety and depressed mood.  
38 C.F.R. § 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The claim for service connection for atherosclerotic 
cardiovascular disease is being granted.  Any VCAA omissions 
are of no prejudice.

Pertinent law and regulations

Service connection is warranted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2004).  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The veteran contends that secondary service connection is 
warranted for his atherosclerotic cardiovascular disease.  He 
contends that it has been aggravated by his service-connected 
adjustment disorder.

Service connection is in effect for adjustment disorder with 
mixed anxiety and depressed mood.  

In May 2001, the veteran experienced chest pain and was 
emergently hospitalized for a cardiac catheterization at the 
Hillcrest Baptist Hospital.  In June 2001, he had coronary 
artery bypass grafting.  

In an August 2002 letter, Dr. Attas, a private treating 
physician, stated that the veteran had been under his care 
for coronary disease with pericardial coronary artery bypass 
grafting, hypertension and hyperlidemia, and that all of his 
conditions had been aggravated by his ongoing depression and 
anxiety.

In February 2003, a VA medical examiner stated that stress is 
considered a risk factor which can aggravate coronary artery 
disease.

In an August 2004 letter, Dr. Shipp, a private treating 
physician, stated that the veteran had been under his care 
for a number of medical conditions other than coronary artery 
disease, and opined that the veteran's multiple medical 
problems and anxiety and depression contribute to his 
cardiovascular disability.  

There appears to be no disagreement between Dr. Attas, the VA 
examiner, and Dr. Shipp, that anxiety and depression can 
aggravate atherosclerotic cardiovascular disease.  This being 
the case, we accept the conclusion of Dr. Attas, the 
veteran's primary treating physician for his coronary artery 
disease, that the veteran's anxiety and depression have 
contributed to his cardiovascular disability, as satisfactory 
evidence that his service-connected adjustment disorder with 
mixed anxiety and depressed mood has caused some of his 
atherosclerotic cardiovascular disease.

The preponderance of the evidence supports secondary service 
connection for atherosclerotic cardiovascular disease. 


ORDER

Entitlement to service connection for atherosclerotic 
cardiovascular disease is granted.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claim file reveals that the veteran was never 
provided an adequate VCAA letter concerning his claim for 
service connection for hypertension.  Specifically, the 
September 2002 VCAA letter did not advise him what portion of 
the necessary information and evidence is to be provided by 
him, and which portion, if any, the Secretary, in accordance 
with 38 U.S.C.A. § 5103A, would attempt to obtain on his 
behalf.

VA regulation also require that VA must request that the 
claimant to provide any evidence in his possession which 
pertains to the claim.  38 C.F.R. § 3.159(b) (2004).

At issue is whether the veteran's service-connected 
adjustment disorder with mixed anxiety and depressed mood has 
caused or made chronically worse the veteran's hypertension.  
One private medical opinion of record indicates that 
hypertension was aggravated by the veteran's ongoing 
depression and anxiety, but that opinion contains no 
supporting rationale.  On the other hand, a VA medical 
examiner in February 2003 reported that there is no "widely 
accepted" medical evidence that hypertension is caused by 
stress or mental health problems.  Given the ambiguous state 
of the medical evidence, a medical opinion with supporting 
rationale is needed as to whether it is at least as likely as 
not that the veteran's hypertension was aggravated by the 
veteran's service-connected disability.
Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The RO should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim for service 
connection for hypertension.  Such notice 
should specifically indicate which 
portion of that information and evidence, 
if any, is to be provided by him and 
which portion, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
provide any evidence in his possession 
which pertains to the claim.

2.  A VA examination should be conducted.  
The examiner should provide a written 
opinion with rationale as to whether it 
is at least as likely as not that the 
veteran's service-connected adjustment 
reaction with mixed anxiety and depressed 
mood either caused, or aggravated the 
severity of, the veteran's hypertension.  
The claim folder should be made available 
to the examiner in conjunction with the 
examination.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


